DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 National Stage Application of PCT/US18/56392 filed 10/17/2018, where PCT/US18/56392 claims priority to 62/573,400 filed on 10/17/2017.

Status of Claims
Claims 1-4,7-8,10-11,15,17-24,26 and 30-31 are pending. 
Claims 1, 3, 4, 7, 8, 10, and 15, are under examination as being directed to the elected species and elected Group I. 

Election/Restrictions
Claims 2,11,17-24,26 and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 December 2021
Applicant’s election without traverse of Group I in the reply filed on 10 December 2021 is acknowledged. Applicant elected, without traverse, the following species:
	i) Tyrphostin AG538; 


    PNG
    media_image1.png
    217
    279
    media_image1.png
    Greyscale

CAS#: 133550-18-2; AG538; AG 538; AG-538;  Tyrphostin AG-538
and
	ii) Alzheimer's disease (AD). This species election encompasses claims 1, 3, 4, 7, 8, 10, and 15.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/17/2020 and 05/06/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, and each of its dependent claims, are indefinite for reciting the phrase in the preamble “a subject in need of promoting phagocytosis of an apoptotic cell” because one of ordinary skill in the art could not reasonably determine the metes and bounds of the claim, as the population of patients receiving the active agents is not clear.
Claim 1 recites its method compound in amounts sufficient to promote the phagocytosis of the apoptotic cell in the subject. 
Regarding the limitation of the claimed subject in need, the specification notes  “in some embodiments, the subject is an animal model of or a human having or diagnosed with a neurodegenerative disease.” See paragraphs 10. 
Preferred embodiments of a subject are a neuronal cell with accumulation of Aβ peptide (APP) and where a neurodegenerative disease is Alzheimer’s disease (AD), see paragraph 10.
 However, it is noted that claim 1 with the indefinite limitation is not necessarily limited to AD patients or cells with an accumulation of Aβ protein, but rather it encompasses the scope of all patients and all cellular subjects as noted in the art. See Hart et al. Phagocytosis of apoptotic cells, Methods. 2008 Mar;44(3):280-5. Per Hart et al. 
Removal of apoptotic cells by phagocytes plays an important role in many biological processes. . . . . See Abstract.

In addition, it has become apparent that one of the key mechanisms for the successful resolution of inflammation is the orchestrated clearance of apoptotic inflammatory cells by phagocytes . . . . See Abstract.

Furthermore, phagocytosis of apoptotic cells is an active and highly regulated process that not only serves to remove potentially histotoxic cells from the inflammatory milieu, but also directs the phenotype of the phagocytic cell to be anti-inflammatory. Convincing evidence has been presented that reduced or dysregulated phagocytosis of apoptotic cells contributes to the development and propagation of inflammatory disorders. See abstract.

Hart teaches that phagocytosis of apoptotic cells is a normal and common process with all subjects, whether healthy or not, suffering from Neurodegenerative disease or not, etc. The claim limitation is indefinite as it is an intended use to be administered as every subject is in need phagocytosis of apoptotic cells. 
Claim 1 establishes the claim element of administering to the subject a compound selected from those claimed therein (e.g. Tyrphostin AG 538) in an amount sufficient to promote phagocytosis. 
Regarding the limitation of “a subject in need of promoting phagocytosis of an apoptotic cell,” one of ordinary skill in the art would not understand how this functional-descriptive claim limitation was limiting to: 
1) the patient population (e.g., sex, age, weight, etc.) that would respond in the manner claimed as ANY cells or organisms are in need of phagocytosis of apoptotic cells ; 
2) the specific “sufficient amounts” due to the fact it is dependent upon the subject itself, which encompasses any biological cell or subject; 
or 3) some other element of the claim that has not been set forth, such as, the dosage form or a mode of administration, again based on the intended subject to be treated.
The specification provides little to no guidance to support the broad scope and indefinite scope of claim 1, other than noting specific instances e.g., Aβ peptide (APP) and where a neurodegenerative disease is Alzheimer’s disease (AD).
The specification discloses that Triggering receptor expressed on myeloid cells 2 (TREM2) function may affect AD pathology though the phagocytosis of amyloid deposits and other debris, see paragraph 59, Example 1, and give no guidance regarding what amounts are “sufficient”.  The specification notes how a TREM2 variant (R47H) is upregulated in brain tissue form patients in terms of AD, see Figure 1, paragraph 59.
Example 2 of the specification notes cell based reporter assays were developed for identifying TREM2 agonists, see paragraph 62; Figures 2, 3, 4A, 4B, 4C and 5.
Example 3 provides for an experiment for screening compounds that activate TREM2, see paragraphs 67, etc.  Out of 27 compounds with a positive control of PMA/Ionomycin, sphingomyelin and DMSO negative control, the specification states one compound, Tyrphostin AG 538 was identified as a true positive hit, see paragraph 70; Figures 6A and 6B. See also Figure 7 depicting the dose-response curve and EC50 calculations of a dilution series of Tyrphostin AG 438 in the TREM2/”TYROBP Luciferase reporter cell line. 
It is noted that the data and experiments from above are directed towards TREM2 screens to identify compound AG538, it provides not specific teaching or identification of a subject as broadly claimed by claim 1, as claim 1 merely recites the indefinite limitation of a subject in need of phagocytosis of apoptotic cells. 
The three experimental examples (directed towards TREM2 screens to identify compound AG53) of the specification that do not teach or provide guidance as to the intended subject, and do not clearly associate this claim language in a manner to be further limiting, from what is already known in the art, as any subject is in need of phagocytosis, but instead just as an “intended use” of the claim that is achieved by the administration of the claimed compounds to any subjects.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/016333.
Claim 1 is directed to a  method of treating a subject in need of promoting phagocytosis of an apoptotic cell, comprising 
administering to the subject a compound selected from the group consisting of: Tyrphostin AG 538, and other compounds listed therein, derivatives thereof, and salts thereof, wherein the compound is administered in an amount sufficient to promote phagocytosis of the apoptotic cell in the subject.
Claim 3 disclosed the elected species of compound Tyrphostin AG 538 (herein identified as AG538). 
In terms of claim interpretation with regard to the “subject in need of promoting phagocytosis of an apoptotic cell”, as noted above for the 112B rejection, any subject (including human subjects) are in need of phagocytosis.  Therefore, an administration of the claimed and elected species, AG538, to a subject, for example a human or an animal subject, will anticipate the claimed inventive method. 
Regarding claims 1 and 3, WO 333 discloses a method of treating an individual comprising administering an effective amount of a pharmaceutical composition having an active ingredient selected from the group consisting of AG538 to an individual in need of such treatment, see claims 5 and 7. WO 333 discloses the manufacture of a pharmaceutical composition comprising combining an effective amount of AG538 thereof with a suitable carrier, see claims 1 and 3.
Accordingly, the claimed invention is anticipated by the prior art.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by WO 2011/133668 A2.
In terms of claim interpretation (for claims 1 and 3) with regard to the “subject in need of promoting phagocytosis of an apoptotic cell”, as noted above for the 112B rejection, any subject (including human subjects) are in need of phagocytosis.  Therefore, an administration of the claimed and elected species, AG538, to a subject, for example a human or an animal subject, will anticipate the claimed inventive method. 
Regarding claims 1 and 3 and the limitation of treating a subject in need with AG 538, WO 688 discloses a method of treating cancer in a subject with an IGF1R inhibitor, as per claim 44, wherein said IGF1R inhibitor is AG538 as claimed, see claim 52.
Accordingly, the claimed invention is anticipated by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0274075 A1, as evidenced by Mucke and Selkoe (Cold Spring Harb Perspect Med. 2012 Jul; 2(7)) in view of 
Davis et al. PLoS One Volume: 8 Issue: 1 Pages: e54127 Jan 2013 and 
WO 2005/016333 as applied to claims 1 and 3.
The problem to be solved by the claimed subject matter of claims 4 and 7 are the treatment of Alzheimer’s disease in a subject in need.
To address this, US Pub 075 discloses a disease to be treated by PDCL3 antagonists include Alzheimer’s disease, see paragraphs 222 and 243. US Pub 075 discloses methods of blocking or inhibiting angiogenesis that occurs in Alzheimer’s disease, see paragraph 243. Therefore, AD angiogenesis in the brain vasculature can play an important role in AD, see paragraph 243. It is noted, WO 333 teaches that AG538 is used to treat vasculogenesis and angiogenesis, see page 4, about lines 14-16.  US Pub 075 discloses that not only angiogenesis plays a role in the development of Alzheimer’s disease but that amyloid deposition (known to be associated with Alzheimer’s disease) in the vasculature leads to endothelial cell apoptosis, see paragraph 243. 
Regarding claims 4 and 7 and the limitations of treating Alzheimer’s and administering Tyrphostin AG 538, aka AG538, US Pub 075 discloses the administration of an AG538 analog, I-Ome Tyrphostin AG538 to inhibit expression or activity of PDCL3 in vivo (see paragraph 18). US Pub 075 discloses the inhibition of PDCL3 in vivo results in the inhibition of VEGFR-2 activity, and/or pathological angiogenesis, where a small molecule targeting/inhibiting antagonist of PDCL3 includes I-Ome Tyrphostin AG538, Id. 
It is noted that US Pub 075 does NOT teach the claimed AG538 compound ( as taught by WO 333) to treat Alzheimer’s disease.  However one of ordinary skill in the art would have a rationale to interchange both the I-Ome Tyrphostin AG538 analog and claimed AG538 per WO 3333, based on their similar chemical structures and the fact they both have similar activity based on their IGF-1 receptor kinase inhibitor activity as taught by Davis. 
It is noted that US Pub 075 teaches 1-Ome-Tyrophostin AG 538 is an Insulin growth factor 1 (IGF-1) receptor protein tyrosine kinase inhibitor, see Figure 14A. Further, it is taught by WO 333 that AG 538 is an IGFR-1 inhibitor, see page 5, last paragraph where it explicitly recites: “Figure 3: AG1024 and AG538 are specific inhibitors of the IGF-1 receptor kinase and block activation by Angll.”
Figure 5 of Davis teaches among tyrphostin analogues, AG 538 and tyrphostin I-OMe-AG-538 are not only structurally similar, but exhibit similar inhibition activity. See page 7 of Davis, reproduced below.  In fact Davis specifically teaches that “. Both AG-538 and I-OMe-AG-538 inhibited IGF1R in a similar dose-dependent manner in a cell assay [38], page 7, column 2.  

    PNG
    media_image2.png
    518
    1177
    media_image2.png
    Greyscale

As noted above, WO 333 discloses the use of AG538 for the treatment of diseases in a subject in need, which discloses the claimed subject matter of claims 1 and 3, thus rendering them obvious.  WO 333 discloses a method of treating an individual comprising administering an effective amount of a pharmaceutical composition having an active ingredient selected from the group consisting of AG538 to an individual in need of such treatment, see claims 5 and 7.
In terms of claim interpretation with regard to the “subject in need of promoting phagocytosis of an apoptotic cell”, as noted above for the 112B rejection, any subject (including human subjects) are in need of phagocytosis.  Therefore, an administration of the claimed and elected species, AG538, to a subject, for example a human or an animal subject, will teach the claimed inventive method. This includes subjects with Alzheimer’s disease as subjects in need. 
Therefore, as taught by the various teachings of the cited prior art US Pub 075, WO 333 and Davis that note the similarities in structure as well as similar activity per IGFR-1 (see especially Davis), one skilled in the art would  have a rationale to substitute the two AG538 analogs for each other. 
The rationale to support a finding of obviousness are the prior art elements combined according to known methods (AG 538 and its analog, I-Ome-Tyrphostin AG538 is known for a method to treat angiogenesis, where angiogenesis is known to be associated with Alzheimer’s disease, where Aβ peptide is known to be associated with AD) to predictably arrive at the claimed invention. 	
Regarding claim 15 and the limitation of the accumulation of the pathogenic protein, Aβ peptide (APP) via an apoptotic cell, US Pub 075 discloses a precursor substrate for the beta-amyloid plaque and a neurotoxic peptide that selectively kills cortical neurons, see paragraph 243. Moreover, amyloid deposition in the vasculature leads to endothelial cell apoptosis and endothelial cell activation which leads to neovascularization, see paragraph 243. While not explicitly reciting said peptide is the Aβ peptide, this peptide is known to be the neurotoxic peptide associated with AD, as evidenced by Mucke and Selkoe.1
Therefore, the claimed invention is prima facie obvious.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0274075 A1, as evidenced by Mucke and Selkoe (Cold Spring Harb Perspect Med. 2012 Jul; 2(7)) in view of 
Davis et al. PLoS One Volume: 8 Issue: 1 Pages: e54127 Jan 2013, as applied to claims 4, 7 and 15 in view of 
WO 2005/016333 as applied to claims 1 and 3, in further view of Jonsson et al. N Engl J Med 2013; 368:107-116. 
Regarding claims 8 and 10 and the limitations of such disease being associated with TREM2 (triggering receptor expressed on myeloid cells 2), while US Pub 075, Davis and WO333 disclose the treatment of AD with AG 583 and its analogs, it is noted that US Pub 075, Davis and WO333 disclose TREM2 being associated with Alzheimer’s disease in a disease model or human subject. 
To address this, Jonsson discloses the implication of TREM2 in the pathogenesis of Alzheimer’s disease, see Abstract, Conclusions section.
Given that a particular variant (R47H substitution) TREM2 is associated with instances of AD in population and the report that a particular missense mutation in the gene encoding the TREM2 was found to confer a significant risk of AD in said population (see Abstract, Results section), one of ordinary skill in the art would have a rationale to look towards TREM2 with any possible associated  mutations in the diagnosis and treatment of AD.
The rationale to support a finding of obviousness are the prior art elements combined according to known methods (AG 538 and its analog, I-Ome-Tyrphostin AG538 is known for a method to treat angiogenesis, where angiogenesis is known to be associated with Alzheimer’s disease, where TREM2 is known to be associated with Alzheimer’s disease and predictive of its risk)  to predictably arrive at the claimed invention.
Therefore, the claimed invention is prima facie obvious.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Mucke and Selkoe (Neurotoxicity of Amyloid β-Protein: Synaptic and Network Dysfunction Cold Spring Harb Perspect Med. 2012 Jul; 2(7)) pp. 1017.